MEMORANDUM OF DECISION.
After a jury trial in Superior Court (Somerset County) Stephen Giles was convicted of two counts of gross sexual misconduct (Class A), 17-A M.R.S.A. § 253, and two counts of unlawful sexual contact (Class C), 17-A M.R.S.A. § 255. On appeal he contends that the indictment was not sufficiently certain as to the dates of the alleged offenses. We find that the indict*707ment in this case was legally sufficient because an accused of reasonable and normal intelligence would, by the language of this indictment, be adequately informed of the crimes charged so that he could properly prepare his defense and be protected from double jeopardy. State v. Pierce, 438 A.2d 247, 250 (Me.1981). Defendant also contends that there was a fatal variance between the allegation and the proof at trial. He has failed, however, to show the prejudice or unfair surprise necessary to warrant vacating the judgments of conviction. State v. Vachon, 482 A.2d 864, 867 (Me.1984).
The entry is:
Judgments of conviction affirmed.
All concurring.